DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
No claims are amended. Claims 1-20 are presented for examination. 
Response to Arguments
Applicant arguments filed on 3/2/2021 have been reviewed. Following are the response: 
Rejection of Claims 1-20 over Bapna, Ardhanari, and Fan 

“Applicant notes that Ardhanari was filed on June 22, 2020, which is after the August 19, 2019 filing date of the instant application. As a result, the Ardhanari reference itself is disqiualified as prior art to the present application.” However the provisional for the application which was cited is from June 21st 2019.  provisional application is  relied upon the filing date of the provisional application to antedate the filing date of the application being worked (e.g., when the non-provisional filing date is after the filing date of the instant application) to show support for the subject matter of the reference relied upon such as a PG pub at the filing date of the provisional.  Even in this case, the provisional application is not directly because it doesn’t qualify as prior art under 102.  PG Publication or patent should be relied upon  in the rejection and point back to the provisional as showing support if needed (e.g., when the applicant/attorney challenges whether the provisional application supports citations that were relied upon in the PG Publication).  Refer to MPEP 717

Applicant argues “On pages 3 and 5 of the OfficeAction, the Examiner relies upon paragraphs [0173], [0182], [0202], and [0316] to teach the features of generating a sentence embedding after making a named entity in a sentence. None of these portions of Ardhanari, however, relate to the idea of generating a sentence embedding after making a particular term.” However Ardhanari was relied for the concept of masking the term, ( tag is referred to a masked name, Para 0173, 0182, 0316 – support found in provisional  62/865,030 Para 0016-0019). Applicant further cites “None of these portions of Ardhanari, however, describe the generation ofembeddings, let alone generating an embedding by masking a named entity in a sentence.” However Bapna generally teaches the concept of generating embedding using tokens etc., Bapna only does not mentions the concept of masking, which Ardhanari teaches and It would have been obvious having the teachings of Bapna to further modify with the concept of Ardhanari before effective filing date since its known that tokenization can reduce the need for large computational resources and applying masking will yield the similar results as tokenization and hence reduce computational resources, hence the tag entities can be masked utilization the concept of Ardhanari 


Applicant contends “In addition, and as noted, the Ardhanari publication itself does not qualify as prior art to the instant application. This is because Ardhanari has a filing date that is after the filing date of this application. In the Office Action, the Examiner contends that support for the cited portions of Ardhanari are found in paragraphs [0016-0019] of U.S. Provisional Appl. No. 62/865,030 to Ardhanari et al. (hereinafter, "the Ardhanari provisional"). Applicant respectfully submits that the Office Action does not meet its burden under existing case law of demonstrating that the Ardhanari publication is entitled to the filing date of the Ardhanari provisional for the portions relied upon in the Office Action. 
In particular, the Federal Circuit has states that a "provisional application's effectiveness as prior art depends on its written description support for the claims of the issued patent of which it was a provisional." See Dynamic Drinkware, LLC, v. National Graphics, Inc., 800 F.3d 1375, 1382 (Fed. Cir. 2015); see also Amgen Inc. v. Sanofi, Aventisub LLC, 872 F.3d 1367, 1380 (Fed. Cir. 2017) (holding that an application publication was not entitled to the priority date of a provisional for prior art purposes due to a lack of showing under Dynamic Drinkware). In other words, in order to rely upon the subject matter of a provisional application as of the provisional application's filing date, a showing must be made that the claims of a patent (or patent application in this case) claiming priority to the provisional application are supported by the written description of provisional application. The Office Action must demonstrate that the claims of the non-provisional application (or patent issued therefrom) are fully supported by the written description of the provisional application. Stated differently, similar to how a non- provisional application's entitlement to an earlier effective filing date during examination is based on the provisional application's written description support for the non-provisional claims, such a showing would also need to be made when evaluating the effectiveness of the provisional application as prior art under Dynamic Drinkware. REPLY UNDER 37 C.F.R. § 1.111 Page 11 Title: EXAMPLE BASED ENTITY EXTRACTION, SLOT FILLING AND VALUE RECOMMENDATIONIn the Office Action, no showing has been made that the claims of the Ardhanari non- provisional publication are fully supported by the claims or even the rest of the specification of the Ardhanari provisional application, as required by Dynamic Drinkware. For at least this additional reason, Applicant respectfully submits that the Office Action's reliance on the Ardhanari provisional application continues to be improper, and therefore respectfully requests that the rejection be reconsidered and withdrawn.” However refer to the MPEP 717- examiner can rely on the PG Pub if the provisional date is before the filing date and in this case examiner has provided the provisional reference too to support the claims that provisional application has the cited portion which is relied upon the PG PUB. Refer to 717.02(c)  - (C) consider the applicability of any references under either 35 U.S.C. 102(a)(2)  or 103  based on prior art under 35 U.S.C. 102(a)(2), including provisional rejections under 35 U.S.C. 102(a)(2)  and under 35 U.S.C. 103  based on provisional prior art under 35 U.S.C. 102(a)(2); 

Rejection of Claims 1-20 over Bapna, Heckel, and Fan 

Applicant argues “Bapna, Heckel, and Fan fail to teach or suggest each and every feature of claim 1. For example, Bapna, Heckel, and Fan do not teach or suggest an embedding generator configured to "generate an embedding set that comprises one or more sentence embeddings for at least part of a first sentence that is tagged to associate a first named entity in the first sentence with an entity type, the one or more sentence embeddings generated by masking the first named entity in the first sentence" however  Bapna teaches ( tokens associated with entity and domain; for e.g. the restaurant is domain and name is its entity which are the tokens, Para 0004, 0055, Fig 6, Para 0100-0111, Fig 1-4), training instances are generated and its generating the embedded set – Para 0100-0110 

Applicant further argues “the Office Action concedes that Bapna does not disclose generating the one or more sentence embeddings by masking the first named entity in the first sentence. Instead, the Office Action relies on the disclosure in Heckel in paragraphs [0037-38] and [0129], and Figures REPLY UNDER 37 C.F.R. § 1.111 Page 12 Title: EXAMPLE BASED ENTITY EXTRACTION, SLOT FILLING AND VALUE RECOMMENDATION2, 3, and 9. Applicant respectfully disagrees that Heckel teaches or suggests the above feature of claim 1, in the cited portions or elsewhere. Heckel, similar to the Ardhanari reference discussed in greater detail above, generally relates to identifying personal information (such as names, addresses, credit card numbers, or social security numbers) from text using a neural network (Heckel, Abstract). For instance, in Heckel, different layers of a neural network may be used to compute a context vector for words, compute label scores for words of the text, and select a label for each word. Based on the labels, words in the text may be redacted (Heckel, Abstract, [0081]). In the portions cited in the Office Action, Heckel merely provides additional details relating to the process for identifying and redacting personal information from text. For instance, Figures 2-3 and paragraphs [0037-38] explain how a neural network may be used to determine labels for words of text. In particular, paragraphs [0037-38] explain that a word embedding may be obtained for "each word of the text" as part of the neural network, such as embeddings for the terms "cat" and "dog" if those appear in the text. However, nothing in this section suggests that a sentence embedding is obtained after masking the first named entity in the first sentence.” However  examiner has relied on the combination of Bapna and Heckel, Bapna teaches the concept of generating the sentence after tokenization of the named entities ( Fig 6), Bapna does not teach the concept of the masking tokens, and Heckel in the same field of endeavor teaches the concept of masking the tokens of the named entities ( where the second layer includes a multi-layer perceptron; where the at least one computer(s) is further configured to: generate the redacted text by replacing sequences of a label with a single label, and/or replace digits in the text with a token that represents the replaced digits before obtaining the word embedding for each word of the text; and/or where the system is implemented by a third party providing services to a number of companies ( Para 0129, Fig 2-3, Fig 9; also Para 0037-0038) Rather, these portions of Heckel merely imply that embeddings may be generated for individual words that are actually present in the text. There is nothing in this section, or elsewhere in Heckel, that teaches or suggests generating an individual word embedding for a word that has been redacted, or why an individual word embedding for a redacted word would even be generated. Rather, Heckel only discusses generating embeddings for individual words in the text, not sentence embeddings based on making a named entity in the sentence as recited in claim 1. the reason for in Heckel is since the third party services might be providing the services. Also refer to the motivation It would have been obvious having the teachings of Bapna to further modify with the concept of Heckel before effective filing date to make use of the data for labelling information without affecting privacy (Para 0007, Heckel) 


Applicant states  - Paragraph [0129] describes additional details regarding  Filing Date: August 19, 2019using a multi-layer neural network that may be used to generate redacted text. In Paragraph [0129], Heckel explains that a layer of the neural network may select labels for different words in the text, and redactions to the text may be based on those labels. In one portion of paragraph [0129], Heckel states that the "redacted text" can be generated by "replacing sequences of a label with a single label, and/or replace digits in the text with a token that represents the replaced digits before obtaining the word embedding for each word of the text." This disclosure, however, does not mean that a sentence embedding is generated by masking a named entity in the sentence, as recited in the claims. Rather, as Figures 2 and 3 of Heckel (and the description in Heckel relating to those figures) make clear, the techniques disclosed in paragraph [0129] relate to step 230 of Figure 2, which is described in more detail as the flowchart of Figure 3. In these flowcharts, digits in text are replaced with a token in step 220 (such as by replacing all numbers present in the text with a "#" character to produce a partially redacted text) (Heckel, [0033]). After that, individual words of the text may be analyzed to determine whether they fall into classes of personal information using a neural network which may obtain word embeddings for individual words in the text (described in Fig. 3). Following that, sequences of a label may be replaced with a single label. In other words, based on the disclosure of Heckel, it is merely described that numbers in the text can be replaced with "#" characters prior to obtaining an embedding for words (i.e., not "#" characters that are inserted into the text) as part of a neural network, and sequences of labels can be replaced with a single label following application of the neural network that obtains embeddings for individual words of the text. 
Thus, the disclosure in paragraph [0129], when read in context of the rest of the Heckel disclosure, simply suggests two methods of generating redacted text, either by a (1) rule-based approach to replace numbers with a "#" character (which may occur before individual word embeddings are obtained for actual words present in the text (not the "#" characters), or (2) using a neural network to identify labels of each individual word, and performing a redaction by replacing sequences of a label with a single label. Neither approach, however, meets the claimed limitation of generating a sentence embedding by masking a term in a sentence. In other words, Heckel does not teach or suggest obtaining embeddings for redacted portions (e.g., the "#" characters), but rather at most discloses obtaining embeddings for individual unredacted words actually present in the text (e.g., Heckel, [0062], Fig. 3, describing obtaining "linguistic features" for words of the text, among other things) to determine whether those words should be redacted.” However applicant interpretation that Heckel does not teach or suggest obtaining embeddings for redacted portions (e.g., the "#" characters) is false from Para cited and Fig 2-3 its clear word embedding is obtained after the redaction and embedding is performed for each word ( tokenized with label or any special character – one such e.g. is Para 0130 and 0053 which suggest that all words includes special characters and label, hence looking through context of the entire reference its clear that word embedding is obtained for redacted portions ) As stated above examiner has relied on the combination of Bapna and Heckel to teach the above mentioned limitations. Bapna teaches tokenizing the named entity, Bapna does not teach redacting the tokens for the named entities, Heckel teaches the method and the concept of redacting the named entities like “cat”, “dog” etc. Heckel also mentions  Para 0129 - generate the redacted text by replacing sequences of a label with a single label, and/or replace digits in the text with a token that represents the replaced digits  and obtaining the word embedding for each word of the text, hence the word embedding of the redacted text is obtained. 





Serial Number: 16/543,794 Attorney Docket No.: 406978-US-NP 


Serial Number: 16/543,794 Attorney Docket No.: 406978-US-NPFiling Date: August 19, 2019
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bapna ( US Pub: 20200202846) and further in view of Ardhanari (US Pub: 20200402625  /( Provisional App# 62/865,030) and further in view of Fan ( US Pub:  20160357855)  


Regarding claim 1, Bapna teaches a system, comprising: a processor; and a memory device that stores program code configured to be executed by the processor, the program code comprising: 
an embedding generator configured to: generate an embedding set that comprises one or more sentence embeddings ( natural language embedding training, Fig 6 Para 0100-0111) ,  for at least part of a first sentence that is tagged to associate a first named entity in the first sentence with an entity type ( tokens associated with entity and domain; for e.g. the restaurant is domain and name is its entity which are the tokens, Para 0004, 0055, Fig 6, Para 0100-0111, Fig 1-4), the one or more sentence embeddings generated by tagging or using token  the first named entity in the first sentence (  tokens are utilized to generate the word embedding, token such as named entity tags, Para 0059) and 
generate a plurality of candidate embeddings for at least part of a second sentence ( Fig 2, input a sentence and generate plural separate outputs, Para 0089, Fig 2-5) an embedding comparer configured to: compare the one or more sentence embeddings in the embedding set with each of the plurality of candidate embeddings ( determine the value for the slot, Para 0095-0100), and an entity value extractor configured to: identify a match score of the match score set that exceeds a similarity threshold ( similarity, Para 00-7-0008, 0117) , and extract an entity value of the entity type from the second sentence associated with the identified match score ( extract based on the magnitude of the slot values, Para 0007, 0089) 
Bapna does not explicitly teaches the concept of masking using token/tags for the named entities 
However Ardhanari teaches  masking using token/tags ( tag is referred to a masked name, Para 0173, 0182, 0316 – support found in provisional  62/865,030 Para 0016-0019) 
It would have been obvious having the teachings of Bapna to further modify with the concept of Ardhanari before effective filing date since its known that tokenization can reduce the need for large computational resources and applying masking will yield the similar results as tokenization and hence reduce computational resources, hence the tag entities can be masked utilization the concept of Ardhanari 

Bapna does not explicitly teaches and assign a match score to each comparison to generate a match score set;
Fan teaches and assign a match score to each comparison to generate a match score set ( generating a similarity score for question/answer domain, Para 0045-0059) 
Bapna and Fan are in the same field of endeavor. It would have been obvious for Bapna to include the concept of Fan before effective filing data in order to fully consider all of the information included in both the question and the passage ( Para 0049, Fan) 
Regarding claim 2, Bapna modified by Fan as above in claim 1, teaches  wherein an embedding of the embedding set for at least part of the first sentence comprises a first vector representation generated by applying an embedding model to the at least part of the first sentence (embedding generates a vector representation, Abstract; Bapna; Para 0014, 0042, Fan) , and each of the plurality of candidate embeddings comprises a candidate vector representation generated by applying the embedding model to the at least part of the second sentence ( candidate embedding fig 4, Bapna, Fig 2, Fan)   
Regarding claim 3, Bapna as above in claim 2, teaches, wherein the entity value extractor is configured to extract the entity value of the entity type without retraining the embedding model ( fig 4-5, Bapna) 

Regarding claim 4, Bapna  modified by Ardhanari and  Fan as above in claim  1 teaches wherein  the plurality of candidate embeddings are generated by masking different portions of the second sentence ( tokens are generated for the slots, Para 0019-0104; Bapna; tokens/tags are aggregated to generated placeholder tags ( masking process), Para 0200, Ardhanari – support in provisional  Para 0024)  

Regarding claim 5, Bapna as above in claim 1, teaches wherein the plurality of candidate embeddings include at least one of a forward state embedding or a backward state embedding for one or more candidate entity values in the second sentence ( forward state, fig 4) 
Regarding claim 6, Bapna as above in claim 1, teaches  further comprising a slot filler configured to: identify a plurality of entity values of the entity type in the second sentence, and extract a slot value in the second sentence from among the plurality of entity values ( fig 7-8) 
Regarding claim 7, Bapna as above in claim 1, teaches , further comprising: an authoring assistor configured to: apply a language model to at least part of the first sentence to recommend at least one word span associated with the entity type; and present the at least one word span in a user interface ( fig 7-8) 
Regarding claim 8, Bapna as above in claim 1, teaches wherein the embedding set comprises a plurality of sentence embeddings generated from a plurality of tagged sentences for the entity type, and wherein the embedding comparer is configured to compare each of the plurality of sentence embeddings in the embedding set with each of the plurality of candidate embeddings (training model, Fig 6) 
Regarding claim 9, arguments analogous to claim 1, are applicable. In addition Bapna and Fan teaches a method to perform the function of the system of claim 1 (Para 0004, Bapna; Para 0004, Fan) 
Regarding claim 10, arguments analogous to claim 2, are applicable. 
Regarding claim 11, arguments analogous to claim 3, are applicable.
Regarding claim 12, arguments analogous to claim 4, are applicable.
Regarding claim 13, arguments analogous to claim 5, are applicable.
Regarding claim 14, arguments analogous to claim 6, are applicable.
Regarding claim 15, arguments analogous to claim 7, are applicable.
Regarding claim 16, arguments analogous to claim 8, are applicable.
Regarding claim 17, arguments analogous to claim 1, are applicable. In addition a computer-readable memory having computer program code recorded thereon that when executed by at least one processor causes the at least one processor to perform a method of claim 1 (computer readable media, Para 0004, computer program product, Para 0006, Fan) 
Regarding claim 18, arguments analogous to claim 4, are applicable.
Regarding claim 19, arguments analogous to claim 5, are applicable.
Regarding claim 20, arguments analogous to claim 7, are applicable.

Second rejection 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bapna ( US Pub: 20200202846) and further in view of Heckel ( US Pub 20190332658 )  and further in view of Fan ( US Pub:  20160357855)  


Regarding claim 1, Bapna teaches a system, comprising: a processor; and a memory device that stores program code configured to be executed by the processor, the program code comprising: 
an embedding generator configured to: generate an embedding set that comprises one or more sentence embeddings ( natural language embedding training, Fig 6 Para 0100-0111) ,  for at least part of a first sentence that is tagged to associate a first named entity in the first sentence with an entity type ( tokens associated with entity and domain; for e.g. the restaurant is domain and name is its entity which are the tokens, Para 0004, 0055, Fig 6, Para 0100-0111, Fig 1-4), the one or more sentence embeddings generated by tagging or using token  the first named entity in the first sentence (  tokens are utilized to generate the word embedding, token such as named entity tags, Para 0059) and 
generate a plurality of candidate embeddings for at least part of a second sentence ( Fig 2, input a sentence and generate plural separate outputs, Para 0089, Fig 2-5) an embedding comparer configured to: compare the one or more sentence embeddings in the embedding set with each of the plurality of candidate embeddings ( determine the value for the slot, Para 0095-0100), and an entity value extractor configured to: identify a match score of the match score set that exceeds a similarity threshold ( similarity, Para 00-7-0008, 0117) , and extract an entity value of the entity type from the second sentence associated with the identified match score ( extract based on the magnitude of the slot values, Para 0007, 0089) 
Bapna does not explicitly teaches the concept of masking using token/tags for the named entities 
However Heckel teaches  masking using token/tags for the named entities (  where the second layer includes a multi-layer perceptron; where the at least one computer(s) is further configured to: generate the redacted text by replacing sequences of a label with a single label, and/or replace digits in the text with a token that represents the replaced digits before obtaining the word embedding for each word of the text; and/or where the system is implemented by a third party providing services to a number of companies ( Para 0129, Fig 2-3, Fig 9; also Para 0037-0038) 
It would have been obvious having the teachings of Bapna to further modify with the concept of Heckel before effective filing date to make use of the data for labelling information without affecting privacy (Para 0007, Heckel) 

Bapna does not explicitly teaches and assign a match score to each comparison to generate a match score set;
Fan teaches and assign a match score to each comparison to generate a match score set ( generating a similarity score for question/answer domain, Para 0045-0059) 
Bapna and Fan are in the same field of endeavor. It would have been obvious for Bapna to include the concept of Fan before effective filing data in order to fully consider all of the information included in both the question and the passage ( Para 0049, Fan) 
Regarding claim 2, Bapna modified by Fan as above in claim 1, teaches  wherein an embedding of the embedding set for at least part of the first sentence comprises a first vector representation generated by applying an embedding model to the at least part of the first sentence (embedding generates a vector representation, Abstract; Bapna; Para 0014, 0042, Fan) , and each of the plurality of candidate embeddings comprises a candidate vector representation generated by applying the embedding model to the at least part of the second sentence ( candidate embedding fig 4, Bapna, Fig 2, Fan)   
Regarding claim 3, Bapna as above in claim 2, teaches, wherein the entity value extractor is configured to extract the entity value of the entity type without retraining the embedding model ( fig 4-5, Bapna) 

Regarding claim 4, Bapna  modified by Heckel and  Fan as above in claim  1 teaches wherein  the plurality of candidate embeddings are generated by masking different portions of the second sentence ( tokens are generated for the slots, Para 0019-0104; Bapna; Fig 1A-1B, Fig 2-3, Heckel)  

Regarding claim 5, Bapna as above in claim 1, teaches wherein the plurality of candidate embeddings include at least one of a forward state embedding or a backward state embedding for one or more candidate entity values in the second sentence ( forward state, fig 4) 
Regarding claim 6, Bapna as above in claim 1, teaches  further comprising a slot filler configured to: identify a plurality of entity values of the entity type in the second sentence, and extract a slot value in the second sentence from among the plurality of entity values ( fig 7-8) 
Regarding claim 7, Bapna as above in claim 1, teaches , further comprising: an authoring assistor configured to: apply a language model to at least part of the first sentence to recommend at least one word span associated with the entity type; and present the at least one word span in a user interface ( fig 7-8) 
Regarding claim 8, Bapna as above in claim 1, teaches wherein the embedding set comprises a plurality of sentence embeddings generated from a plurality of tagged sentences for the entity type, and wherein the embedding comparer is configured to compare each of the plurality of sentence embeddings in the embedding set with each of the plurality of candidate embeddings (training model, Fig 6) 
Regarding claim 9, arguments analogous to claim 1, are applicable. In addition Bapna and Fan teaches a method to perform the function of the system of claim 1 (Para 0004, Bapna; Para 0004, Fan) 
Regarding claim 10, arguments analogous to claim 2, are applicable. 
Regarding claim 11, arguments analogous to claim 3, are applicable.
Regarding claim 12, arguments analogous to claim 4, are applicable.
Regarding claim 13, arguments analogous to claim 5, are applicable.
Regarding claim 14, arguments analogous to claim 6, are applicable.
Regarding claim 15, arguments analogous to claim 7, are applicable.
Regarding claim 16, arguments analogous to claim 8, are applicable.
Regarding claim 17, arguments analogous to claim 1, are applicable. In addition a computer-readable memory having computer program code recorded thereon that when executed by at least one processor causes the at least one processor to perform a method of claim 1 (computer readable media, Para 0004, computer program product, Para 0006, Fan) 
Regarding claim 18, arguments analogous to claim 4, are applicable.
Regarding claim 19, arguments analogous to claim 5, are applicable.
Regarding claim 20, arguments analogous to claim 7, are applicable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yu: US Pub: 20190073353 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHA MISHRA/Primary Examiner, Art Unit 2674